UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-33449 TOWERSTREAM CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-8259086 (I.R.S. Employer Identification No.) 88 SilvaLane Middletown, Rhode Island (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (401) 848-5848 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ☐ No ☒ As of August 6, 2015, there were 66,766,261 shares of common stock, par value $0.001 per share, outstanding. TOWERSTREAM CORPORATION AND SUBSIDIARIES Table of Contents Pages Part I FINANCIAL INFORMATION Item 1. Financial Statements. 1 Condensed Consolidated Balance Sheets as of June 30, 2015 (unaudited) and December 31, 2014 1 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2015 and 2014 (unaudited) 2 Condensed Consolidated Statement of Stockholders’ Equity for the Six Months Ended June 30, 2015 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 (unaudited) 4 Notes to Unaudited Condensed Consolidated Financial Statements 5-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14-25 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 25 Item 4. Controls and Procedures. 25 Part II OTHER INFORMATION Item 6. Exhibits. 26 i TOWERSTREAM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30 , 201 5 (Unaudited) December 31, 2014 Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Total Current Assets Property and equipment, net Intangible assets, net Goodwill Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts payable $ $ Accrued expenses Deferred revenues Current maturities of capital lease obligations Other Total Current Liabilities Long-Term Liabilities Long-term debt, net of debt discount of $2,594,452 and $3,194,147, respectively Capital lease obligations, net of current maturities Other Total Long-Term Liabilities Total Liabilities Commitments (Note 12) Stockholders' Equity Preferred stock, par value $0.001; 5,000,000 shares authorized; none issued - - Common stock, par value $0.001; 95,000,000 shares authorized; 66,766,261 and 66,656,789 shares issued and outstanding, respectively Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 TOWERSTREAM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 4 5 4 Revenues $ Operating Expenses Cost of revenues (exclusive of depreciation) 6,101,913 11,957,856 Depreciation and amortization 3,281,062 6,976,477 Customer support services Sales and marketing 1,399,089 2,820,688 General and administrative 2,666,997 5,344,937 Total Operating Expenses Operating Loss ) Other Income/(Expense) Interest expense, net ) Total Other Income/(Expense) Net Loss $ ) $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 TOWERSTREAM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) For the Six Months Ended June 30, 2015 Common Stock Shares Amount Additional Paid-In-Capital Accumulated Deficit Total Balance at January 1, 2015 $ $ $ ) $ Cashless exercise of options 97 ) - - Issuance of common stock under employee stock purchase plan 12 - Stock-based compensation for options - - - Net loss - - - ) ) Balance at June 30, 2015 $ $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 TOWERSTREAM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 3 0 , 5 4 Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Provision for doubtful accounts Depreciation for property, plant and equipment 6,592,360 6,283,644 Amortization for customer based intangibles 196,136 692,833 Amortization of debt issuance costs 493,950 - Amortization of debt discount 599,695 - Stock-based compensation Deferred rent Changes in operating assets and liabilities: Accounts receivable 198,977 ) Prepaid expenses and other current assets ) ) Other assets 249,024 161,650 Accounts payable 112,796 215,882 Accrued expenses 642,467 ) Deferred revenues ) ) Accrued interest 713,402 - Total Adjustments 7,033,858 Net Cash Used In Operating Activities ) ) Cash Flows From Investing Activities Acquisitions of property and equipment ) ) Lease incentive payment from landlord - Payments of security deposits ) ) Deferred acquisition payments ) ) Net Cash Used In Investing Activities ) ) Cash Flows From Financing Activities Payments on capital leases ) ) Proceeds from the issuance of common stock under employee stock purchase plan Fair value of options repurchased - ) Net Cash Used In Financing Activities ) ) Net Decrease In Cash and Cash Equivalents ) ) Cash and Cash Equivalents – Beginning Cash and Cash Equivalents – Ending $ $ Supplemental Disclosures of Cash Flow Information Cash paid during the periods for: Interest $ 1,559,200 $ Taxes $ 21,900 $ Acquisition of property and equipment: Under capital leases $ $ - Included in accrued expenses $ 317,393 $ The accompanying notes are an integral part of these condensed consolidated financial statements . 4 TOWERSTREAM CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1.Organization and Nature of Business Towerstream Corporation (referred to as “Towerstream” or the “Company”) was incorporated in Delaware in December 1999. During its first decade of operations, the Company's business activities were focused on delivering fixed wireless broadband services to commercial customers over a wireless network transmitting over both regulated and unregulated radio spectrum. The Company's fixed wireless service supports bandwidth on demand, wireless redundancy, virtual private networks, disaster recovery, bundled data and video services. The Company provides services to business customers in New York City, Boston, Chicago, Los Angeles, San Francisco, Seattle, Miami, Dallas-Fort Worth, Houston, Philadelphia, Las Vegas-Reno and Providence-Newport. The Company's “Fixed Wireless business” has historically grown both organically and through the acquisition of five other fixed wireless broadband providers in various markets. In January 2013, the Company incorporated a wholly-owned subsidiary, Hetnets Tower Corporation (“Hetnets”). Hetnets was formed to operate a new shared wireless infrastructure platform that emerged from the Company's efforts to identify opportunities to leverage its fixed wireless network in urban markets to provide other wireless technology solutions and services. Hetnets operates a carrier-class network which has been constructed on "street level rooftops" which are closer to the ground (where Wi-Fi and small cell can operate with less interference from the macro cell) than the Company's traditional fixed wireless network. The Company believes that the wireless communications industry is experiencing a fundamental shift from its traditional macro-cellular architecture to densified small cell architecture where existing cell sites will be supplemented by many smaller base stations operating near street level. Hetnets is structured to operate like a tower company and expects to generate rental income from four separate sources including (i) rental of space on street level rooftops for the installation of customer owned small cells which includes Wi-Fi antennae, Distributed Antenna System (“DAS”), and Metro and Pico cells, (ii) rental of a channel on Hetnets’ Wi-Fi network for Internet access and the offloading of mobile data, (iii) rental of a port for backhaul or transport, and (iv) power and other related services. The Company refers to the activities of Hetnets as its “Shared Wireless Infrastructure” (or “Shared Wireless”) business. In August 2014, the Company executed a master licensing agreement ("MLA") with a carrier for small cell deployments. The MLA establishes the detailed terms and conditions under which individual orders are governed, and are generally designed to expedite the deployment process. The term of this agreement is for 25 years. Note 2.Summary of Significant Accounting Policies Basis of Presentation. The condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial statements and with Form 10-Q and Article 10 of Regulation S-X of the United States Securities and Exchange Commission. Accordingly, they do not contain all information and footnotes required by GAAP for annual financial statements. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All intercompany balances and transactions have been eliminated in consolidation. In the opinion of the Company’s management, the accompanying unaudited condensed consolidated financial statements contain all the adjustments necessary (consisting only of normal recurring accruals) to present the financial position of the Company as of June 30, 2015 and the results of operations and cash flows for the periods presented. The results of operations for the six months ended June 30, 2015 are not necessarily indicative of the operating results for the full fiscal year for any future period. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. The Company’s accounting policies are described in the Notes to Consolidated Financial Statements in its Annual Report on Form 10-K for the year ended December 31, 2014, and updated, as necessary, in this Quarterly Report on Form 10-Q. Use of Estimates. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the amounts of revenues and expenses. Actual results could differ from those estimates. Concentration of Credit Risk .
